Citation Nr: 9916885	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for  bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to December 1975.  The records indicate that the veteran also 
served in the United States Naval Reserve, with a verified 
period of active duty for training from January 26, 1987 to 
February 8, 1987.  He has been represented throughout his 
appeal by the Virginia Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1995, by the Roanoke, Virginia Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for hearing loss and tinnitus.  The notice 
of disagreement with this determination was received in 
September 1996.  Following the receipt of additional service 
medical records, a rating action in March 1997 confirmed the 
previous denial of the veteran's claims.  A statement of the 
case was issued in March 1997.  The veteran's substantive 
appeal was received in May 1997.  The appeal was received at 
the Board in February 1998.  


FINDINGS OF FACT

1.  There is no competent evidence of a current hearing loss 
of the left ear for the purposes of VA benefits.  

2.  The veteran has not presented competent medical evidence 
of a nexus, or link, between his current right ear hearing 
loss and exposure to acoustic trauma during service or any 
other incident thereof.  

3.  There is no clinical or other competent medical evidence 
of tinnitus at present.  




CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  An enlistment examination, conducted 
in August 1972, revealed pure tone thresholds of 15, 5, 5, 
and 10 decibels in the right ear, and 15, 5, 5, and 10 
decibels in the left ear at the 500, 1000, 2000, and 4000 
Hertz levels, respectively. The veteran was seen in May 1973 
for complaints of right frontal headaches accompanied by the 
"sound of a jet."  The veteran reported a "humming" sound 
in his ears at night.  The examination for separation in 
December 1975 did not contain findings of an audiometric 
examination.  The records indicate that several audiologist 
tests were conducted for reserve duty.  An audiological 
examination conducted in August 1986 revealed pure tone 
thresholds of 5, 5, 0, 15, and 25 decibels in the right ear, 
and 5, 0, 0, 10, and 10 decibels in the left ear at the 500, 
1000, 2000, 3000, and 4000 Hertz levels, respectively.  
Reserve examinations during the period from 1978 through 1986 
were also completely silent with regards to any complaints or 
findings of tinnitus.  

Post service medical records dated from 1986 through 1996, VA 
as well as private treatment reports, reflect treatment and 
evaluation for several unrelated disabilities.  The records 
do not reflect any medical findings of tinnitus.  

Among the above records was the report of an audiometric 
examination, conducted in July 1995, which revealed 
audiometric readings of 35, 30, 20, 40, and 45 decibels in 
the right ear, and 20, 15, 10, 15, and 20 in the left ear at 
the 500, 1000, 2000, 3000, and 4000 Hertz levels, 
respectively.  


B.  Legal analysis.

The veteran essentially contends that he suffers from hearing 
loss and tinnitus as a result of noise exposure from jet 
engines during military service.  The veteran also contends 
that he was exposed to loud noises on a daily basis as a jet 
mechanic.  The veteran maintains that evidence of record 
shows that he received treatment during service for his 
claimed disabilities.  It is requested that the veteran be 
accorded the benefit of the doubt.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his/her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran's current disorder either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Where a disability is not shown to be chronic during 
service, service connection may nevertheless by granted when 
there is continuity of symptomatology post-service.  38 
C.F.R. § 3.303(b) (1998).  Regulations also provide that 
service connection may be granted for a disease diagnosed 
after service discharge when all evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  The representative has 
requested consideration of reasonable doubt; however, this 
does not apply until the veteran has established a well-
grounded claim.  

I.  Entitlement to service connection for bilateral hearing 
loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

After careful review of the evidentiary record, the Board 
notes that the service medical records are completely devoid 
of any finding or diagnosis of hearing loss.  Further, the 
veteran had no hearing thresholds above 25 decibels in the 
left ear at the time of his recent audiological evaluation in 
July 1995.  The Board is unable to conclude that the presence 
of left ear hearing loss disability as defined at 38 C.F.R. 
§ 3.385 is demonstrated.  Since the evidence does not 
currently demonstrate the presence of any left ear hearing 
loss, service connection for this disability is not well-
grounded, and it must be denied.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

As to the right ear, the record clearly reflects that 
impaired hearing at a level to be considered a disability was 
first demonstrated many years after the veteran's discharge 
from military service.  In this regard, we note that a right 
ear hearing loss is demonstrated on the report of the 
audiological evaluation dated in July 1995; however, the 
report does not indicate a relationship between the veteran's 
hearing loss and service. 

There is no medical evidence of record linking the noise 
exposure in service to the right ear hearing loss 
demonstrated many years later.  The evidence of record is 
devoid of any medical evidence of a nexus between service and 
the veteran's current right ear hearing loss.  The veteran 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
in the absence of competent medical evidence relating the 
current right ear hearing loss with military service, the 
Board must find that service connection for this disability 
is not well-grounded, and it must be denied.  Caluza.  

II.  Entitlement to service connection for tinnitus.

The veteran claims that he was treated during service for "a 
noise in his ears."  The service medical records indicate 
that the veteran was seen in May 1973 for complaints of 
headaches with associated "humming" sounds in his ears but 
tinnitus was not diagnosed.  Further, there is no medical 
evidence of record to support the veteran's lay assertions 
that he is currently suffering from tinnitus.  

Absent a diagnosis of a current disability, the first prong 
of the Caluza test is not satisfied.  In the absent of proof 
of a present disability, there can be no plausible claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, 
since there is no competent evidence that the veteran 
currently suffers from tinnitus, a well-grounded claim has 
not been presented with respect to that condition.  As such, 
service connection is not warranted.  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible."  Robinette, 8 Vet. App. 
at 80.  Consequently, a remand is not appropriate under the 
facts of this case.  The RO fulfilled its obligation under 
Section 5103(a) in the March 1997 Statement of the Case in 
which the veteran was informed of the reasons for the denial 
of his claim.  Furthermore, by this decision, the Board is 
informing the veteran of evidence which is lacking and that 
is necessary to present a well-grounded claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied as not well-grounded.  

Entitlement to service connection for tinnitus is denied as 
not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

